DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019, 09/10/2019, 02/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 20060075631) (hereinafter Case) in view of Byskov et al. (US 20050161498) (hereinafter Byskov).
Regarding claim 6, Case teaches A system for monitoring an outside work area of a component mounting machine (see Case paragraphs 7 and 8 regarding feeders being loaded by operators, meaning they are outside of the actual work area of a component mounting machine), comprising:
a display device configured to display an image captured by the external monitoring camera (see Case figure 4 and paragraph 43 regarding display and figure 6 and paragraph 45 regarding graphical display that includes image taken by camera); and 
an image recording device configured to record an image captured by the external monitoring camera (see Case paragraph 11 regarding storing images taken from camera for later review), 
wherein the display device is configured to display the images in real time or the images reproduced by being read from the image recording device such that it is possible to check a state of a monitoring target on which an operator performed work in the outside work area (see Case figure 4 and paragraph 43 regarding display and figure 6 and paragraph 45 regarding graphical display that includes saved image taken by camera to check the state of the pickup process).
However, Case does not explicitly teach a camera at the external location as needed for the limitations of claim 6. 
Byskov, in a similar field of endeavor, teaches an external monitoring camera configured to image an external work area that is an area outside of a component mounting machine at which an operator performs work with respect to the component mounting machine (see Byskov paragraphs 12-13 regarding camera fixed at feeder component location- in combination with Case, the camera may be located at the feeder area loaded by the machine operators, which would be outside of the work area of the component mounting machine, so that the displayed images include the images taken at the feeder area); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Case to include the teaching of Byskov by incorporating the camera monitoring of the feeder area of Byskov into the component process monitoring of Case. One of ordinary skill would recognize that both Case and Byskov are analogous in the field of component mounting machines.
One would be motivated to combine these teachings in order to provide monitoring for configuration of component feeders as would be relevant to the component feeders of Case (see Byskov paragraph 1). 
Regarding claim 7, the combination of Case and Byskov teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case and Byskov teaches wherein the outside work area includes at least an area in which feeders are set (see Case paragraphs 7 and 8 regarding feeders being loaded by operators, meaning they are outside of the actual work area of a component mounting machine), and 
the monitoring target is at least a state during and after completion of setting the feeder on the component mounting machine and during and after completion of setting component supply tape on the feeder (see Byskov paragraph 3 regarding feeder tape and .
One would be motivated to combine these teachings in order to provide monitoring for configuration of component feeders as would be relevant to the component feeders of Case (see Byskov paragraph 1). 
Regarding claim 8, the combination of Case and Byskov teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case and Byskov teaches wherein the display device is any one of a monitor of a computer configured to control the component mounting machine provided with the external monitoring camera, a monitor of a host computer configured to manage a component mounting line provided with the component mounting machine, or a mobile terminal or monitor of an external computer connected by a network to the host computer (see Case paragraph 46 regarding monitor connected to network of machine).  
Regarding claim 10, the combination of Case and Byskov teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case and Byskov teaches further comprising an image recognition device configured to process the image captured by the external monitoring camera to recognize the state of the monitoring target (see Byskov paragraph 3 regarding feeder tape and paragraph 33 and 34 regarding checking the position coordinates of feeder slots in an image for correctly placed feeder IDs), 
wherein in a case in which it is detected based on recognition results of the image recognition device that the state of the monitoring target is different to a normal state, an indication that the state of the monitoring target is different to the normal state is displayed on the display device.  (see Byskov paragraph 3 regarding feeder tape and paragraph 33 and 34 regarding checking the position coordinates of feeder slots in an image for correctly placed feeder IDs, and a discrepancy causing an alert to the operator- this may be combined with the display device of Case, so that the alert signal is displayed on the monitor of Case).
One would be motivated to combine these teachings in order to provide monitoring for configuration of component feeders as would be relevant to the component feeders of Case (see Byskov paragraph 1). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 20060075631) (hereinafter Case) in view of Byskov et al. (US 20050161498) (hereinafter Byskov), further in view of Ishiguri (US 20160162739) (hereinafter Ishiguri).
Regarding claim 9, the combination of Case and Byskov teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case and Byskov teaches the trigger being an error signal of the component mounting machine (see Byskov paragraph 3 regarding feeder tape and paragraph 33 and 34 regarding checking the position coordinates of feeder slots in an image for correctly placed feeder IDs, and a discrepancy causing an alert to the operator), and, 
with respect to data of the recorded image, a trace log of the component mounting machine, information of the same time, a recording time, and error information are linked (see Case paragraphs 45 and 47 regarding tabular history of captured images of mounting processing and pick indication information including error information and data regarding all of the component mounting features of that time period are logged- in combination with Ishiguri below, it is obvious that the time of recording would be known and logged as well).

Ishiguri, in a similar field of endeavor, teaches wherein the image recording device records the image captured by the external monitoring camera from a time point that is a specified period backwards from a time at which a trigger occurred (see Ishiguri paragraph 23 regarding detecting an event and recording the information from a predetermined period of time preceding the event trigger- in combination with Byskov and Case, the event can be a feeder error signal in a component mounting machine environment), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Case and Byskov to include the teaching of Ishiguri by incorporating the backwards time period recording of Ishiguri at the trigger event of Byskov and Case, so that when the trigger event occurs when a component is detected in an error state, the recording of images includes the images prior to the event from a predetermined time point. One of ordinary skill would recognize that while Ishiguri is directed toward events on a train, and Case and Byskov are related to events in a component monitoring system, all references are analogous in the field of monitoring a surveillance area for irregularities.
One would be motivated to combine these teachings in order to provide teachings relating to video recording when an event occurs (see Ishiguri paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483